OPINION
PER CURIAM.
Pro se Petitioner Jamalud-din Almadhi, a federal prisoner, seeks a writ of mandamus to compel the United States District Court for the Middle District of Pennsylvania to reach a decision on his motion to alter or amend judgment filed on August 5, 2005. We will deny the petition for writ of mandamus as moot.
At the time of the filing of the petition for writ of mandamus in this Court, the District Court had not ruled on Almahdi’s motion to alter or amend. However, on January 17, 2006, the District Court denied this motion. Therefore, this petition for writ of mandamus will be denied as moot.